Citation Nr: 1702714	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  14-33 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether a reduction from a 90 percent disability rating to a 40 percent disability rating, effective April 1, 2014, for bilateral hearing loss was proper?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1963 to October 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss has not undergone an improvement.


CONCLUSION OF LAW

The reduction from a 90 percent disability rating to a 40 percent disability rating, effective April 1, 2014, for bilateral hearing loss was not proper.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.85(2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the reduction of the rating assigned to his service connected bilateral hearing loss from 90 to 40 percent, effective in April 2014, was improper.  The Board agrees, and will restore the Veteran's 90 percent rating.

In rating reduction cases, VA must establish, by a preponderance of evidence, that the reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  

After a review of the evidence of record, the Board finds that VA has not met its burden, as the preponderance of the evidence does not show an actual change in the Veteran's hearing loss disability.  The Veteran's disability rating was reduced because an August 2013 VA audiology examination reflected improvement in the Veteran's hearing loss since his last VA examination.  However, a December 2013 VA audiology consult appeared to show that the Veteran's hearing loss worsened again since his August 2013 VA examination, although results for all thresholds were not reported, supporting a finding that the Veteran's hearing acuity did not undergo any permanent improvement.  Furthermore, based on statements and credible testimony from the Veteran and his family members, the Board finds that any minor improvement reflected in the Veteran's audiological test results did not correspond to actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, supra.  Accordingly, the reduction in rating was not proper and it should be restored.


ORDER

The reduction of the Veteran's disability rating for bilateral hearing loss was improper; his 90 percent disability rating is restored.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


